HEANEY, Circuit Judge,
concurring in which BRIGHT, Circuit Judge, joins.
I would deny the petition for rehearing en banc because no useful purpose would be served by such a hearing. The briefs and records have been thoroughly studied by all judges and the opinions setting forth the contrasting views are clear and concise.
While I am unable to agree, as a matter of law, that “eligibility for a vacation requires that an employee be on active payroll on December 28 or on a date thereafter,” I do agree with the alternate holding of the panel, i. e., “if the result of an arbitration on the vacation pay issue might have resulted in an award to the plaintiffs, where the union is also processing claims for other employees which are arguably meritorious,” and no clear showing has been made of bad faith, it cannot be said that the union unfairly represents a group within the union when it settles one grievance and foregoes the other.
Here, the pension grievance was arguably meritorious and bad faith has not been shown.
Plant closings, or reduction in force, will always be traumatic events. Older employees will usually insist that the greatest attention be paid to seniority and pension benefits. Younger employees will inevitably feel that transfer rights or some form of immediate cash benefits are of more importance. Indeed, in this ease, 931 members of the plaintiff class have already received $4,355,000 in separation allowances and gratuities. As long as conflicting claims of various groups of employees are arguably meritorious, we must permit the union and the company to negotiate a settlement of the claims or submit them to arbitration; and when they have negotiated a settlement of all claims in good faith, then we cannot entertain an employee’s action in federal court to recover for an alleged breach of contract with respect to the settled claims. To do so would be contrary to established labor policy. See Vaca v. Sipes, 386 U.S. 171, 87 S.Ct. 903, 17 L.Ed.2d 842 (1967); Republic Steel Corp. v. Maddox, 379 U.S. 650, 85 S.Ct. 614, 13 L.Ed.2d 580 (1965); Smith v. Evening News Assn., 371 U.S. 195, 83 S.Ct. 267, 9 L.Ed.2d 246 (1962); Ford Motor Co. v. Huffman, 345 U.S. 330, 73 S.Ct. 681, 97 L.Ed. 1048 (1953).
Of course, the one exception to the rule is where bad faith has been clearly shown. That is not the case here.
Dissenting Statement Upon Denial of Petition for Rehearing En Banc.